750 N.W.2d 593 (2008)
In re Anthony James ASHMAN, Valerie Marie Ashman, and Timothy Ryan Ashman, Minors.
Department of Human Services, Petitioner-Appellant,
v.
Carol Denise Ashman Respondent-Appellee.
Docket No. 136358. COA No. 277222.
Supreme Court of Michigan.
June 25, 2008.
On order of the Court, the application for leave to appeal the April 10, 2008 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and REINSTATE the Macomb Circuit Court's order terminating the respondent's parental rights to her children. There was clear and convincing evidence supporting termination of the respondent's parental rights pursuant to MCL 712A.19b(3)(c)(i), (g), and (j). There was also clear and convincing evidence that termination of the respondent's parental rights was not contrary to the best interests of the children. MCL 712A.19b(5).